Citation Nr: 1314818	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for service connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional office in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development action is required before appellate review can proceed.  Here, a remand is required to ensure that there is a complete record upon which to decide the Veteran's appeal and to afford him every possible consideration.

With respect to the issue on appeal, the Veteran contends that the current disability rating does not accurately reflect his current symptomatology of his sinusitis disability.  In the April 2013 Brief, his representative contends that the sinusitis disability is worse than the current 30 percent evaluation.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has provided the statement which indicates that his service connected sinusitis has worsened since the most recent VA examination in October 2009,  the VA is required to afford him a new contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for a VA sinus examination with an appropriate specialist to determine the current nature and extent of the Veteran's sinus disability.  The examiner should comment as to the number of incapacitating episodes of sinusitis that the Veteran has experienced within the last 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge and crusting.  Also, the examiner should discuss whether the Veteran has had multiple surgeries and continues to experience nearly continuous sinusitis symptoms, or whether the Veteran has had radical surgery resulting in chronic osteomyelitis. 

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full and addressed.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


